Citation Nr: 0633103	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  04-32 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Salari, Counsel




INTRODUCTION

The appellant is the widow of a veteran who had active duty 
service from March 1967 to March 1970.  This matter was 
previously before the Board of Veterans' Appeals (Board) from 
a January 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Sioux Falls, South 
Dakota.

In February 2006, the Board remanded this matter to the RO 
for additional development, which has been accomplished.  The 
case is now before the Board for further appellate 
consideration. 


FINDINGS OF FACT

1.  The veteran died in August 2003 as a result of pancreatic 
cancer.  

2.  Pancreatic cancer was not shown until several decades 
after the veteran's separation from service and is not 
related to in-service disease or injury, to include exposure 
to Agent Orange.

3.  A service connected disorder did not cause or contribute 
to the veteran's cause of death.  


CONCLUSION OF LAW

The criteria for service connection for the veteran's cause 
of death have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 
3.312 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005). 

Letters dated in October 2003 and February 2006 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the 2006 letter was not 
sent prior to initial adjudication of the appellant's claim, 
there was notice sent in October 2003, prior to the initial 
rating decision.  The 2006 letter provided the appellant with 
additional notice under the VCAA.  Although this was sent 
subsequent to the initial adjudication, this was not 
prejudicial to her since she was subsequently provided 
adequate notice, and the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided to her in July 2006.  The appellant was aware that 
it was ultimately her responsibility to give VA any evidence 
pertaining to the claim.  The February 2006 letter told her 
to provide any relevant evidence in her possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).    

The available medical records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  A medical opinion was also obtained as to the cause of 
the veteran's death and its relationship to his military 
service.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
effective date to be assigned is rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection requires (1) medical evidence of a current 
disability; 
(2) medical, or in certain circumstances, lay evidence of the 
incurrence or aggravation of a disease or injury in service 
or during the presumptive period; and (3) medical evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The death of a veteran will 
be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312.  A contributory cause of death must be 
causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1).  See generally Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).  

When a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and a chronic disease, such as 
cancer, manifests to a degree of 10 percent or more within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Board has reviewed all the evidence in the appellant's 
claims file, which includes her multiple contentions, the 
veteran's service medical records, as well as his post-
service medical records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on her behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Having reviewed the evidence of record, the Board finds that 
service connection for the veteran's cause of death is not 
warranted.  The veteran died in August 2003 as a result of 
pancreatic cancer.  There were no other principal or 
contributing causes of death.  The medical evidence of record 
shows that the onset of the cancer was over three decades 
after separation from service.  His service medical records 
do not indicate the presence of any pancreatic disorder.  The 
veteran never stated during his lifetime that he had 
continuity of pancreas-related symptomatology or treatment 
since service, and the appellant has also never alleged such.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) [service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service].  

The appellant has two theories of entitlement as to service 
connection for the cause of the veteran's death.  First, that 
the veteran should have been service-connected for pancreatic 
cancer because it was caused by Agent Orange exposure.  
Second, that the veteran's service-connected diabetes 
contributed to his death.  With respect to both arguments, 
the representative asserts that a November 2003 VA opinion 
that determined that the cause of death was not service 
related was inadequate.  Specifically, it was alleged that 
the only basis the physician used in determining that the 
veteran's diabetes did not contribute to his death was the 
fact that this condition was not listed on the death 
certificate as a contributing cause and pancreatic cancer was 
not a presumptive Agent Orange condition.  

As for the first theory, the appellant argues that one of the 
veteran's treating physicians at the VA, Dr. Winskunas, 
indicated that pancreatic cancer was related to exposure to 
herbicides as well as involved with the diabetes.  However, 
the medical evidence of record (aside from the November 2003 
opinion), to include Dr. Winskunas' reports, does not 
indicate that pancreatic cancer was related to exposure to 
herbicides.  

The Board does not find the VA examiner's factual statement 
that pancreatic cancer is not a presumptive Agent Orange 
disease adjudication of the claim, as alleged by the 
representative.  Though the veteran served in Vietnam and is 
deemed to have been exposed to Agent Orange, under current 
law and regulation, pancreatic cancer is indeed not a 
presumptive disease caused by exposure to Agent Orange.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  The treatment 
records (including Dr. Winskunas' reports) do not indicate 
otherwise.  The medical evidence simply does not support the 
appellant's allegations.

As for the second theory, it is noted that the medical 
evidence of record (aside from the November 2003 opinion), 
does not indicate that diabetes mellitus contributed to the 
veteran's cause of death.  The Board has reviewed the post-
service treatment records, including Dr. Winskunas' reports, 
and these records do not relate the diabetes mellitus to the 
pancreatic cancer.  There was a question of whether the 
diabetes was caused by the pancreatic cancer (rather than 
herbicide exposure), and VA opinion in July 2003 determined 
that since diabetes had its onset before the cancer, it was 
most likely related to the herbicide exposure rather than the 
cancer.  But, there is no indication in the medical evidence 
of record that the diabetes contributed to the cancer or 
cause of death.  

The November 2003 opinion indicated that it was less than 
likely that the veteran's service connected diabetes mellitus 
contributed to his death from pancreatic cancer.  As to the 
assertion that this opinion was inadequate or flawed, it is 
noted that the examiner specifically stated that the opinion 
was reached after reviewing the chart and the death 
certificate.  This opinion is certainly supported by the 
medical evidence of record.  There is simply no basis in the 
medical evidence of record that diabetes mellitus contributed 
to the veteran's death.  

It must be noted that neither the appellant nor her 
representative possess the requisite medical training or 
knowledge to render probative medical opinions.  Therefore, 
to the extent their arguments contain opinions as to the 
etiology of the cancer that caused the veteran's death, or 
the effect of diabetes on the veteran's demise, this is 
simply not competent or persuasive evidence. 

For these reasons, the Board concludes that the evidence 
against the claim is more probative and of greater weight 
and, based on this evidence, finds as fact that service 
connection for the cause of the veteran's death is not 
warranted.  Given that pancreatic cancer was not shown in 
service or within the presumptive period, and a service-
connected disorder did not cause or contribute to the cause 
of death, service connection must be denied.  There is no 
benefit of the doubt that could be resolved in the 
appellant's favor.  




	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for the veteran's cause of death is 
denied.  



____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


